OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal taken as of right by defendant dismissed, without costs, upon the ground that the dissents at the Appellate Division are not on questions of law (CPLR 5601 [a] [i]). Order, insofar as appealed from by plaintiffs, reversed, with costs, and the judgment of Supreme Court, New York County, reinstated. The Appellate Division denied plaintiff tenant, 29 W. 25th Street Parking Corp., an extension of the lease term (as the lease requires in the case of the landlord being unable to give possession on the date specified), because it held that plaintiff caused the delay in possession by holding over at the expiration of the prior lease. However, that plaintiff did not cause the delay; it was caused by the holdover of the other plaintiff, W. 25th Street Parking Corp., with which plaintiff tenant, 29 W. 25th Street Parking Corp., had no connection until months later.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons and Kaye. Taking no part: Judge Alexander.